Citation Nr: 0917488	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  04-02 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for residuals, fracture of 
right third and fourth metacarpals, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to 
November 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

In December 2006, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing is part of the record.

Thereafter, in March 2007 and October 2008, this matter was 
remanded to the RO for further development, to include 
additional VA examinations.  The RO has accomplished the 
requested development and the claims file has been returned 
to the Board.

It is noted that the October 2008 Board remand included the 
issue of entitlement to an increased rating for residuals of 
fracture of the right third and fourth metacarpals, 
noncompensably evaluated prior to August 29, 2002.  However, 
service connection for the Veteran's right third and fourth 
metacarpals was granted by a January 1973 rating decision; 
the current appeal arises from a claim for an increased 
evaluation received on August 29, 2002; the current increased 
rating of 10 percent disabling was assigned effective from 
August 29, 2002, the date of receipt of claim for increase; 
and the Veteran has not appealed the assigned effective date.  
Thus, this characterization of the issue was in error and 
will not be a subject of the decision herein.  


FINDING OF FACT

The Veteran's residuals, fracture of right third and fourth 
metacarpals, is productive of complaints of pain, cramping 
and weakened grip strength; but not severe incomplete 
paralysis.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals, fracture of right third and fourth metacarpals, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.124a, Diagnostic Code 8515 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a). 

Review of the claims files reveals compliance with the VCAA, 
38 U.S.C.A. § 5100 et seq.  See also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  That is, by way of letters dated 
in March 2007 and October 2008, the RO advised the Veteran of 
the evidence needed to substantiate his claim and explained 
what evidence VA was obligated to obtain or to assist him in 
obtaining and what information or evidence he was responsible 
for providing.  38 U.S.C.A. § 5103(a).  See also Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Moreover, since his 
claim is being denied, no effective date or schedular 
evaluation will be assigned, so not receiving notice 
concerning these downstream elements of his claim is 
nonprejudicial, i.e., harmless error.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  See, also, Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

The RO did not issue the VCAA notice letters prior to 
initially adjudicating the Veteran's claim for service 
connection - the preferred sequence.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004) (Pelegrini II).  However, the 
VCAA letters were sent prior to the March 2009 supplemental 
statement of the case (SSOC) - wherein the RO readjudicated 
the claim based on any additional evidence that had been 
received since the initial rating decision.  This is 
important to point out because the Federal Circuit Court has 
recently held that a statement of the case (SOC) or SSOC can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
(Mayfield IV).  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
Diagnostic Code under which the claimant's disability is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant.  Additionally, 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation - e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.

The RO sent the Veteran a Vazquez compliant letter in October 
2008 and readjudicated in claim in the March 2009 SSOC.  
Thus, the Board finds that the RO ultimately provided all 
required notice such that defect as to timing was cured.

As for the duty to assist, the RO has obtained the Veteran's 
service, VA, and private treatment records and he has 
submitted his written communications and provided hearing 
testimony.  In addition, he was afforded VA examinations in 
connection with his claim in February 2003, September 2003, 
August 2007, and January 2009.  As there is no indication or 
allegation that relevant evidence remains outstanding, the 
Board finds that the duty to assist has been met.  
38 U.S.C.A. § 5103A.

One final preliminary point bears mentioning, the Board has 
reviewed all the evidence in the appellant's claims file.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the Board discuss each and every piece of 
evidence submitted by the appellant or obtained on his 
behalf.  Rather, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate the 
claim and what the evidence in the claims file shows, or 
fails to show, with respect to the claim.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. 
Gober, 14 Vet. App. 122, 128-30 (2000).

Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2008).  The Schedule 
is primarily a guide in the evaluation of a disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2008).  In resolving this factual issue, the 
Board may only consider the specific factors enumerated in 
the applicable rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 
628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2008).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, 
appropriate when the factual findings show distinct time 
periods in which a disability exhibits symptoms that warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The Veteran's service-connected residuals of fracture of the 
right third and fourth metacarpals has been rated as 10 
percent disabling under Diagnostic Code 8515, since August 
29, 2002, the date of receipt of his claim for an increased 
rating.  

Under Diagnostic Code 8515, pertaining to paralysis of the 
median nerve, ratings differ on the level of severity and the 
determination of which limb is involved, the major or the 
minor.  With respect to the present appeal, the major (right) 
limb is at issue.  Under Diagnostic Code 8515, a 10 percent 
rating is warranted for mild incomplete paralysis of the 
median nerve; a 30 percent rating is warranted for moderate 
incomplete paralysis; and a 50 percent disability rating is 
warranted for severe incomplete paralysis.  A maximum 70 
percent disability rating is warranted for complete paralysis 
of the median nerve.  38 C.F.R. § 4.124a, Diagnostic Code 
8515.

The words "mild," "moderate," and "severe" as used in 
the above diagnostic code are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6.  It should also be noted that use of terminology such 
as "severe" by VA examiners and others, although an element 
of evidence to be considered by the Board, is not dispositive 
of an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6.

"Complete paralysis" of the median nerve produces 
manifestations such as the hand inclined to the ulnar side, 
the index and middle fingers more extended than normally, 
considerable atrophy of the muscles of the thenar eminence, 
the thumb in the plane of the hand (ape hand); pronation 
incomplete and defective, absence of flexion of index finger 
and feeble flexion of middle finger, an inability to make a 
fist, the index and middle fingers remain extended; an 
inability to flex the distal phalanx of thumb, defective 
opposition and abduction of the thumb, at right angles to the 
palm; weakened wrist flexion; and pain with trophic 
disturbances.  Id.

The term "incomplete paralysis" with peripheral nerve 
injuries such as this indicates a degree of lost or impaired 
function substantially less than the type pictured for 
complete paralysis described above, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at 
"Diseases of the Peripheral Nerves" in 38 C.F.R. 
§ 4.124(a).

Diagnostic Code 8515 contemplates symptomatology in the same 
anatomical region as Diagnostic Codes 5213, 5214, 5215, and 
5309-the wrist and hand.  Diagnostic Code 8515 also 
contemplates symptomatology similar to that contemplated by 
these diagnostic codes; for example, symptoms affecting 
functioning such as movement in the wrist and hand.  As the 
symptomatology considered in a rating for paralysis of the 
median nerve overlaps with the symptomatology considered in a 
rating for orthopedic limitation of the wrist or hand, in the 
same anatomical region, to combine these ratings would 
constitute pyramiding and should not be allowed.  See 
38 C.F.R. § 4.14 (2008); Esteban v. Brown, 6 Vet. App. 259, 
261-62 (1994).

The Board points out that when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
a claimant experiences additional functional loss due to 
pain, weakness, excess fatigability, or incoordination, to 
include with repeated use during flare-ups, and those factors 
are not contemplated in the relevant rating criteria.  See 
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 
204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 
are to be considered in conjunction with the diagnostic codes 
predicated on limitation of motion (see Johnson v. Brown, 9 
Vet. App. 7 (1996)).

Private medical records include a September 2002 treatment 
report which notes that the Veteran reported that his right 
hand injury had healed and he functions well with that hand; 
however, he was concerned about developing arthritis in that 
hand.  These records also include a February 2004 treatment 
report which reflects the Veteran's complaints of worsening 
symptoms of pain, swelling, and cramping over the last three 
months and a diagnosis of overuse syndrome of the right hand 
with evidence of old metacarpal fractures.  Private treatment 
reports also reflect that the Veteran complained of numbness 
and aching in the right upper extremity in August 2007.  EMG-
NCV (Electromyogram/nerve conduction velocity) studies 
revealed mild degree of carpal tunnel syndrome, right, and no 
evidence for cervical radiculopathy.  

Upon VA joints examination in February 2003, the Veteran 
complained of right hand aching, weakened grip strength, and 
his right hand sometimes tiring after writing.  Examination 
of the right hand revealed a mild dorsal curvature from a 
tangential view, no tenderness, full finger movements, and 
strong grip strength.  X-ray testing of the right hand showed 
healed fracture of the third and fifth metacarpal bones and 
no residual of fracture of the fourth metacarpal bone.  The 
diagnosis was healed fracture without any other residual 
disability.  

A September 2003 report of VA hand examination reflects that 
the Veteran complained of pain with flare-ups once or twice 
per week precipitated by repetitive twisting and alleviated 
with rest.  He denied sensory or motor deficits.  Examination 
of the right hand revealed mild swelling over the third and 
fourth metacarpals with no tenderness or signs of infection.  
He had good range of motion of the metacarpophalangeal joints 
from zero to 90 degrees as well as good range of motion of 
the proximal interphalangeal joints and interphalangeal 
joints.  He was able to grasp objects without difficulty and 
displayed good motor strength at 5/5 as well as dexterity.  
There were no obvious deformities of his metacarpals or his 
phalanges.  The impression was well healed third and fourth 
metacarpal fractures with no functional deficit.  

An August 2007 report of VA joints examination notes the 
Veteran's complaints of increased right hand pain and 
difficulty using the hand properly during cold weather and 
upon repetitive motion.  He reported that his fingers get 
stiff.  Examination of the right hand revealed a minor 
deformity over the dorsum of the hand and complaints of pain 
on palpation.  The skin was healthy and the finger tips were 
satisfactorily brought into the palm.  Right wrist motion was 
full and painless with normal power.  X-ray of the right hand 
revealed a healed fracture of the third metacarpal without 
any malunion.  There was no additional limitation of motion 
due to pain, fatigue, weakness or lack of endurance on 
repetitive use of his joints and minimal impairment of daily 
occupational activities due to his conditions.  The diagnoses 
included healed fracture of the metacarpal of the right hand, 
without any gross deformity.  

The Veteran was also afforded a VA neurological disorders 
examination of the right hand in August 2007.  It is noted 
that the Veteran complained of chronic cramping of the right 
hand muscles after some activity on and off for the last 10 
to 15 years.  Examination of the right hand revealed no 
obvious deformities, wasting, or atrophy of the muscles.  
Right hand grip was fairly good and there were two linear 
slender scars over the dorsal aspect which were well healed 
and nontender.  There was no localized swelling or tenderness 
over the right hand and circulation was intact.  Sensations, 
including monofilament and touch sensations, were slightly 
diminished over the dorsal as well as ventral aspects of both 
the third and fourth fingers and were intact in other 
fingers, over the thumb, and dorsal aspect of the right hand.  
Deep tendon reflexes in the right upper extremity were 
normal, no cerebellar signs, normal dexterity, and tinel and 
Phalen signs were negative.  The diagnosis was minimal 
residual decreased sensations over the right third and fourth 
fingers, most likely related to partial paresis of 
superficial peripheral nerves secondary to fractures of the 
third and fourth metacarpal bones during service.  The 
examiner concluded that this condition was not likely 
preventing the Veteran from doing his daily routine and 
occupational activities.

A January 2009 report of VA examination notes the Veteran's 
history of easy fatigue of the right hand with activities; 
otherwise, no significant abnormality since 1972.  The 
Veteran also reported minimal soreness and weakness of the 
right hand especially in the palmer area after repetitive 
activities like working with small tools, using the computer 
mouse for half an hour, or writing for ten minutes.  He also 
complained of minimal numbness of the right hand on the 
dorsal aspects of the third and fourth metacarpal areas, on 
and off.  Physical examination findings were essentially the 
same as during the August 2007 neurological disorders 
examination.  In addition, the scars were described as 
superficial and not disfiguring.  Right hand grip and 
dexterity was normal and the distance between the finger tips 
and palmer crease was the same as that of the left hand.  
There was no swelling, tenderness, redness, warmness or 
crepitus of the small joints of the right hand.  Movement of 
the joints was not painful and repetitive movements were 
normal.  The joint function of the right hand was not 
additionally limited by pain, weakness, fatigue or lack of 
endurance after repetitive use and he was not prevented from 
performing his daily routine and occupational activities as a 
result of his service connected right hand.  The diagnosis 
was partial paresis of the superficial peripheral nerves 
around third and fourth metacarpal bones on the dorsal aspect 
of the right hand secondary to old fractures of the third and 
fourth metacarpal bones during active service.  No other 
residuals related to service connected injury.  The examiner 
further commented that the Veteran's other symptoms related 
to right carpal tunnel syndrome are not likely related to 
service connected old third and fourth metacarpal fractures.  

Based on a thorough review of the record, the Board finds 
that the Veteran's service-connected residuals of fracture of 
the right third and fourth metacarpals does not warrant an 
increased rating in excess of 10 percent, which contemplates 
mild incomplete paralysis of the median nerve.  In reaching 
this conclusion, the Board notes that there is no evidence of 
organic changes in either the hand, wrist or forearm, such as 
muscle atrophy or paralysis; rather, the competent medical 
evidence reflects no paralysis, either complete or 
incomplete, involving the right hand.  There is no impairment 
of daily routine or occupational activities due to the 
service-connected right hand.  In addition, it is noted that 
mild right carpal tunnel syndrome was found on EMG-NCV study 
in August 2007, the January 2009 VA examination report 
includes the opinion that carpal tunnel syndrome is not 
related to the Veteran's service connected right hand.  As 
such, the evidence fails to show more than mild incomplete 
paralysis in the right hand so as to warrant an increased 
rating in excess of the 10 percent currently assigned.  

The Board acknowledges the Veteran's complaints of increased 
pain, weakness, and cramping with activity noted during this 
VA examinations as well as during this December 2006 hearing 
before the undersigned Veterans Law Judge and, thus, 
recognizes the application of 38 C.F.R. §§ 4.40 and 4.45, and 
DeLuca, supra.  Nevertheless, higher compensation is not 
warranted under these provisions because there is no 
persuasive evidence of additional functional loss due to 
pain, weakness, fatigue, or incoordination which would limit 
motion to such a degree so as to warrant a rating in excess 
of the current 10 percent.  In fact, the competent medical 
evidence of record demonstrates that his grip and motor 
function have been normal, to include on repetitive use.  
Accordingly, a higher rating is not warranted based on 
DeLuca.

In addition, based upon the guidance of the Court in Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Board has considered 
whether staged ratings for the Veteran's service connected 
residuals, fracture of right third and fourth metacarpals, is 
appropriate.  However, in the present case, the symptoms 
associated with this disorder have remained constant 
throughout the course of the appeal and, as such, staged 
ratings are not warranted.

As a final matter, the Board has considered whether the 
Veteran's service-connected disability presents an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of extra-schedular rating is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2008); Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996).  In this case there are no 
exceptional or unusual factors with regard to the Veteran's 
increased rating claim.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply 
unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical.")  Here, the 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology, and provide for higher evaluations 
for greater symptomatology.  Thus, his disability picture is 
contemplated by the rating schedule and the assigned 
schedular evaluation is, therefore, adequate.  See Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral 
for extraschedular consideration is not warranted.

The Board recognizes the contentions of the Veteran as to the 
severity of his service-connected residuals, fracture of 
right third and fourth metacarpals.  Lay statements are 
considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  Falzone v. 
Brown, 8 Vet. App. 398 (1995).  As a layperson, however, he 
is not competent to provide an opinion requiring medical 
knowledge, such as whether the current symptoms satisfy 
diagnostic criteria.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Board acknowledges that the Veteran is competent 
to give evidence about what he experienced.  Layno v. Brown, 
6 Vet. App. 465 (1994).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67 (1997).  As a result, the 
Veteran's assertions do not constitute competent medical 
evidence in support of his claim for an increased rating.

In summary, the preponderance of the evidence is against the 
Veteran's claim for an increased rating in excess of the 
assigned 10 percent evaluation for residuals, fracture of 
right third and fourth metacarpals, and the doctrine of 
reasonable doubt is not for application.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).  Accordingly, the appeal is denied.


ORDER

A rating in excess of 10 percent for residuals, fracture of 
right third and fourth metacarpals, is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


